Exhibit 10.2

FIRST AMENDMENT TO

2006 PRIME VENDOR AGREEMENT

(Non-Rx Transition)

This is the first amendment (“Amendment”) to the 2006 Prime Vendor Agreement
(“2006 Agreement”) dated March 14, 2006 (“Agreement Effective Date”) between
AmerisourceBergen Drug Corporation (“ABDC”) and Longs Drug Stores California,
Inc. (“Longs”). This Amendment is effective as of April 19, 2006 (“Amendment
Effective Date”).

A. Longs and ABDC entered into the 2006 Agreement to establish the terms under
which ABDC will provide Products and Services to Longs as of the Agreement
Effective Date.

B. Additionally, Longs and ABDC are parties to the RxD Warehouse and Direct
Store Delivery Primary Supplier Agreement, dated February 1, 1999, as amended to
date (“Prior Agreement”), which will expire as of the Agreement Effective Date.

C. The parties now desire to amend the 2006 Agreement in order to amend certain
terms related to Mainland distribution of Non-Rx Products during July 2006.

NOW, THEREFORE, the parties agree as follows:

 

1. DEFINED TERMS & EFFECT OF THIS AMENDMENT

Capitalized terms in this Amendment that are not otherwise defined have the
meaning set forth in the 2006 Agreement. Except as otherwise set forth in this
Amendment, the 2006 Agreement continues in full force in accordance with its
terms. If there is any conflict between the 2006 Agreement and any provision of
this Amendment, this Amendment will control.

 

2. NON-RX PRODUCTS DURING JULY 2006

A. Pursuant to Section 1(C) of Exhibit 1 of the 2006 Agreement, Longs agreed to
self-distribute Non-Rx Products so that ABDC would no longer be Longs’ primary
supplier on the Mainland as of the Agreement Effective Date. On March 29, 2006,
Longs requested that         *        . The new effective date for Non-Rx
Products on the Mainland will be the Non-Rx Transition Date. The Non-Rx
Transition Date will be no earlier than the Agreement Effective Date and no
later than July 28, 2006.

B. ABDC has agreed to delay the Non-Rx Transition Date beyond the Agreement
Effective Date if Longs agrees to compensate ABDC for certain incremental
expenses that ABDC will incur,         *         (“National DC”). Certain such
expenses may be incurred by ABDC after the Non-Rx Transition Date unless ABDC
has sufficient advance notice.

C. From the Agreement Effective Date until the Non-Rx Transition Date:

1. ABDC will continue (as under the Prior Agreement) to be the primary supplier
of Non-Rx Products on the Mainland; provided, however, that ABDC will promptly
upon execution of this Amendment         *        .

 

--------------------------------------------------------------------------------

* Subject to a request for confidential treatment; Separately filed with the
Commission.

1



--------------------------------------------------------------------------------

2. If Longs notifies ABDC on or before April 24, 2006, that it will be able to
begin self-distribution of Non-Rx Products by the Agreement Effective Date,
        *        . The Non-Rx Transition Date will be July 1, 2006.

3. (a) If Longs will need to delay the Non-Rx Transition Date, it will notify
ABDC no later than the following notice dates in order to delay the Non-Rx
Transition Date as follows.

 

1st Notice   2nd Notice   3rd Notice   4th Notice

April 24, 2006

 

May 1, 2006

 

May 8, 2006

 

May 15, 2006

New Non-Rx Transition Date      

July 7, 2006

(or later)

 

July 14, 2006

(or later)

 

July 21, 2006

(or later)

 

July 28, 2006

(b) If the Non-Rx Transition Date is July 2, 2006, or later, Longs will be
charged an amount         *        .

4. For each additional week (or part of a week), Longs will pay ABDC
        *         for this extension of service, which amount includes
        *         per week         *        . Such service fee may be increased
if Longs increases its Non-Rx Net Purchase volume prior to the Non-Rx Transition
Date or the hold-over lease is increased. Based on the Non-Rx Transition Date,
charges will be as follows.

 

Week of

  

Service Charge and Lease (Estimated)

July 2 to July 7

           *

July 9 to July 14

           *

July 16 to July 21

           *

July 23 to July 28

           *

5. Under Paragraph C(4), the Price of Goods from the Agreement Effective Date
until the Non-Rx Transition Date will be equal to the Price of Goods under the
Prior Agreement (e.g.,         *         ).

6. Pursuant to the 2006 Agreement, ABDC has been (and will continue to) reduce
Non-Rx Product inventory levels in anticipation of Longs beginning to
self-distribute Non-Rx Products. To the extent possible after notice from Longs
pursuant to Paragraph C(3), ABDC will adjust its inventory reduction to reflect
the new Non-Rx Transition Date. The Adjusted Service Level Commitment for all
OTC Products pursuant to Sections 1.2.3 and 1.8 of Exhibit 3 will be suspended
prior to the Non-Rx Transition Date due to the effect of such inventory
reductions.

D. Beginning on the Non-Rx Transition Date, the Price of Goods for Non-Rx
Products will be equal to the Price of Goods under the 2006 Agreement (e.g.,
        *        ). If Longs exceeds the         *         by more than
        *         during the         *         period following the Non-Rx
Transition Date, ABDC may invoice Longs for the         *         during such
period at the higher Price of Goods pursuant to Section 1(C)(a) of Exhibit 1. By
way of clarification, exceeding “the         *         by more than
        *        ” has the effect of increasing the         *         (as
defined in Section 1(C)(1) of Exhibit 1) to         *         for such period
        *        . As such, if Longs exceeds the         *        , any amount
of         *         during the period from the Non-Rx Transition Date until
October 31, 2006, that exceeds         *         of         *         during
such period will be priced at         *         and ABDC will

 

--------------------------------------------------------------------------------

* Subject to a request for confidential treatment; Separately filed with the
Commission.

2



--------------------------------------------------------------------------------

invoice Longs the         *         (if any) at the end of October with payment
due         *         days from the date of         *        . Notwithstanding
the         *        , Longs must still comply with the         *         during
the initial Contract Year (as redefined in Paragraph F below).

E. All Non-Rx Product stocked by ABDC in the National DC until the Non-Rx
Transition Date (         *        , unless Longs has requested or approved
ABDC’s making larger purchases into its inventory for sale to Longs) will be
Special Purchase Products (as defined in Section 2(C)(3)(a) of the 2006
Agreement) and Longs will purchase any excess inventory of such Special Purchase
Products pursuant to the provisions of Section 2(C)(3)(a) and (b). Longs will
begin accepting delivery immediately after the Non-Rx Transition Date, will make
commercially reasonable efforts to accept final delivery within two weeks, and
must accept final delivery within three weeks of the Non-Rx Transition Date.
Full-case quantities of such Product will be purchased by Longs at
        *         for delivery into a Longs Warehouse. ABDC will make
commercially reasonable efforts to minimize such Product that is not in full
case quantities and, in turn, Longs will make reasonable efforts to purchase
less-than-full-case quantities for delivery to individual Pharmacies or Other
Facilities.

F. For purposes of Section 1(C)(1)(d) of Exhibit 1 only, the initial Contract
Year (as defined in Section 1(C)(1)(d) of Exhibit 1) will be the period from the
Non-Rx Transition Date until June 30, 2007 (up to 12 months) and, as such,
Longs’ purchases of         *         during the period from the Agreement
Effective Date to the Non-Rx Transition Date shall not count toward the
        *        . For all other purposes, the initial Contract Year will be the
full 12 months from July 1, 2006, until June 30, 2007. In all cases, each
subsequent Contract Year will be a full 12-month period from July 1 to the next
June 30.

IN WITNESS WHEREOF, the parties have had a duly authorized officer, partner or
principal execute this Amendment as of the Amendment Effective Date.

 

LONGS:     ABDC:

Longs Drug Stores California, Inc.

   

AmerisourceBergen Drug Corporation

By:  

/s/ Bruce E. Schwallie

   

By:

 

/s/ Jerry D. Cline

Name:

 

Bruce E. Schwallie

   

Name:

 

Jerry D. Cline

Title:

 

Executive Vice President

   

Title:

 

Group Vice President

 

--------------------------------------------------------------------------------

* Subject to a request for confidential treatment; Separately filed with the
Commission.

3